Citation Nr: 0335282	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder.  

2.  Entitlement to service connection for arthritis of the 
right elbow.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in New Orleans, Louisiana.  A hearing 
was held in January 2003 before the undersigned Acting 
Veterans Law Judge.  A transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The current diagnoses of traumatic arthritis of the right 
shoulder and traumatic arthritis of the right elbow are 
linked by competent medical opinion to a fall in service in 
1953.  


CONCLUSIONS OF LAW

1.  Traumatic arthritis of the right shoulder was incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).  

2.  Traumatic arthritis of the right elbow was incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service, 38 U.S.C.A. § 1110, it must be shown that 
any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain disease, including arthritis, 
may be presumed to have been incurred in service when 
manifest to a compensable degree within a year of discharge 
from active duty.  38 C.F.R. §§ 3.307, 3.309 (2003).  

A determination on the merits of the claim must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  To support a claim or 
be in relative equipoise, the evidence must do more than 
merely suggest a possible outcome.  Instead, there must be at 
least an approximate balance of positive and negative 
evidence for the veteran to prevail.  Id. at 56.  

The January 2003 hearing transcript reveals that the veteran 
testified that his right arm first began giving him trouble 
in 1953 while he was on active duty and stationed in Korea.  
The June 2003 VA examination report reflects that the veteran 
indicated to the examiner that he had fallen in 1953 and 
shortly thereafter began to experience pain in his right 
shoulder and arm regions.  The examination report contains 
diagnoses of traumatic arthritis of the right shoulder and 
traumatic arthritis of the right elbow, which the examiner 
indicated were at least as likely as not related to the 
veteran's period of service.  The diagnoses of arthritis were 
confirmed by X-ray examination.  Although the evidence of 
record reveals that the veteran has current arthritic 
conditions, which are medically linked to his period of 
service, the Board must determine whether the evidence of 
record shows that the alleged in-service injury occurred.  

The veteran's October 1954 report of separation examination 
is the only service medical record contained in his claims 
folder and indicates that his upper extremities were 
clinically evaluated as normal.  The record shows that his 
remaining service medical records were destroyed in the 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  As his complete service medical records are 
not of record, the Board has a heightened obligation to 
provide an explanation of the reasons and bases for its 
findings and to consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran's DD Form 214 shows that his military occupation 
specialty was demolition man.  This form also reflects that 
his awards included the Korean Service Medal with one Bronze 
Service Star, United Nations Service Medal, Meritorious Unit 
Commendation, and Good Conduct Medal (awarded to enlisted 
personnel for exemplary behavior and fidelity).  None of the 
veteran's awarded medals shows that he participated in combat 
such that his testimony alone would be sufficient to 
establish that the claimed in-service injury to his right 
shoulder and elbow actually occurred.  See 38 U.S.C.A. § 1154 
(West 2002).  Rather, the awarded medals indicate that the 
veteran served in a combat theater.  Given the conditions of 
the veteran's service, credible testimony, and fire-related 
lack of service medical records, the Board concludes that the 
evidence supporting a finding that he sustained an injury to 
his right shoulder and elbow in service is in approximate 
balance with evidence that disfavors any such finding.  The 
Board observes that when the veteran was hospitalized by VA 
in November and December 1957 for complaints that included 
pain the right shoulder and elbow, he gave a history of 
having fallen in service and of having been treated at a 
dispensary with heat and a sling for swelling of the right 
elbow.  The Board further observes that this history was 
rendered at a time when the veteran was seeking medical 
treatment and decades before he filed a claim seeking 
compensation for residuals of the claimed injury.  It is 
certainly reasonable to conclude that the trauma to his right 
elbow in service also affected his right shoulder.  In any 
case, the benefit-of-the-doubt rule is for application and 
requires that the Board resolve reasonable doubt in the 
veteran's favor with respect to this material issue.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
38 C.F.R. § 3.102.  The Board therefore finds that the 
evidence permits the inference that the veteran sustained an 
injury to his right elbow and shoulder during active wartime 
service.  

Thus, the record contains evidence of current arthritic 
conditions of the right shoulder and elbow that competent 
medical evidence of record attributes to an in-service 
injury.  Accordingly, service connection is warranted in this 
case for traumatic arthritis of the right shoulder and elbow.  

Finally, the Board finds that the file shows that through 
correspondence, the rating decision, and the statement of the 
case, the veteran has been informed of the evidence necessary 
to substantiate his claims.  Pertinent identified medical 
records have been obtained, and a VA examination has been 
provided.  As the issues on appeal have been fully resolved 
in the veteran's favor, no prejudice accrues from any lack of 
due process that might have occurred during the prosecution 
of these claims.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003); Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  



ORDER

Service connection for traumatic arthritis of the right 
shoulder is granted.  

Service connection for traumatic arthritis of the right elbow 
is granted.  



	                        
____________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



